Case 2:19-cr-00117-JLR Document 146-3 Filed 07/15/21 Page 1 of 5
Case 2:19-cr-00117-JLR Document 146-3 Filed 07/15/21 Page 2 of 5
7/2/2021                Case 2:19-cr-00117-JLR Document       146-3Reid,Filed
                                                Gmail - US v. Shawna           07/15/21
                                                                         CR19-117 JLR   Page 3 of 5


                                                                                       Michael Nance <michaelnancelaw@gmail.com>



  US v. Shawna Reid, CR19-117 JLR
  6 messages

  Michael Nance <michaelnancelaw@gmail.com>                                                  Wed, Jun 30, 2021 at 10:21 AM
  To: "Hoff, Matthew (CRM)" <Matthew.Hoff2@usdoj.gov>, "Taylor, Christina (CRM)" <Christina.Taylor@usdoj.gov>
  Cc: robertgombiner@gmail.com

    Matt, Christina:

       Three of your exhibits are the FBI 302 reports from the interviews of Ms. Reid on August 23, August 25 and December
    7, 2017.

       You list two FBI 302s for the August 25 interview (exhibits 6 and 7). Is there more than one report of this interview? If
    so, we only have one and request production of the other.

      We await production of Jencks/grand jury testimony by July 2, as directed by the court. Also, we still want to confirm
    that no audio recording of Ms. Reid's grand jury testimony exists or ever existed. If it does exist, we request a copy
    pursuant to Rule 16.

           Additionally, pursuant to Brady v Maryland:

           When did your agents first learn of the possible recording of a portion of the August 23 interview?

      Regarding the FBI 302s of the August 23 and 25 interviews, when were the final versions of these reports (the ones
    you have produced) finalized? In other words, when did the last editing occur?

      Finally, when were these 302s (including the one documenting the 12/7 interview) and the agents' written notes from
    the August 23 and August 25 interviews first tendered to the defense?


    --
    Michael C. Nance
    Attorney at Law

    P.O. Box 11276
    Bainbridge Island, WA 98110
    Office: (206) 624-3211

    Please visit my website


  Taylor, Christina (CRM) <Christina.Taylor@usdoj.gov>                                Wed, Jun 30, 2021 at 12:03 PM
  To: Michael Nance <michaelnancelaw@gmail.com>, "Hoff, Matthew (CRM)" <Matthew.Hoff2@usdoj.gov>
  Cc: "robertgombiner@gmail.com" <robertgombiner@gmail.com>


    Good afternoon,



    Please see our responses below.



    Additionally, we will not be seeking to introduce any 404(b) evidence at trial.



    Thank you,

https://mail.google.com/mail/u/0?ik=8171ceaaf6&view=pt&search=all&permthid=thread-a%3Ar2606920617680621233&simpl=msg-a%3Ar-781508287653648569…   1/4
7/2/2021                Case 2:19-cr-00117-JLR Document       146-3Reid,Filed
                                                Gmail - US v. Shawna           07/15/21
                                                                         CR19-117 JLR   Page 4 of 5
    Christina




    From: Michael Nance <michaelnancelaw@gmail.com>
    Sent: Wednesday, June 30, 2021 1:21 PM
    To: Hoff, Matthew (CRM) <Matthew.Hoff2@usdoj.gov>; Taylor, Christina (CRM) <Christina.Taylor@usdoj.gov>
    Cc: robertgombiner@gmail.com
    Subject: US v. Shawna Reid, CR19-117 JLR



    Matt, Christina:



       Three of your exhibits are the FBI 302 reports from the interviews of Ms. Reid on August 23, August 25 and December
    7, 2017.



       You list two FBI 302s for the August 25 interview (exhibits 6 and 7). Is there more than one report of this interview? If
    so, we only have one and request production of the other.

    No there is only one 302 for the August 25 interview. I mistakenly included this exhibit twice. I filed a revised exhibit list
    with only one 302 for August 25.




      We await production of Jencks/grand jury testimony by July 2, as directed by the court. Also, we still want to confirm
    that no audio recording of Ms. Reid's grand jury testimony exists or ever existed. If it does exist, we request a copy
    pursuant to Rule 16.

    We will respond to your inquiry about the grand jury audio recording as soon as we are able to.



           Additionally, pursuant to Brady v Maryland:



           When did your agents first learn of the possible recording of a portion of the August 23 interview?

    We will provide this information as soon as we are able to.



      Regarding the FBI 302s of the August 23 and 25 interviews, when were the final versions of these reports (the ones
    you have produced) finalized? In other words, when did the last editing occur?

    For the 302 pertaining to the August 23 interview drafting of the 302 began on August 23 and the 302 was approved by a
    supervisor on August 30, 2017 after which date no changes were made to the 302.



    For the 302 pertaining to the August 25 interview drafting of the 302 began on August 25 and the 302 was approved by a
    supervisor on October 20, 2017 after which date no changes were made to the 302.



      Finally, when were these 302s (including the one documenting the 12/7 interview) and the agents' written notes from
    the August 23 and August 25 interviews first tendered to the defense?

    The 302s and the investigators notes were provided to the defense on August 23, 2019.


https://mail.google.com/mail/u/0?ik=8171ceaaf6&view=pt&search=all&permthid=thread-a%3Ar2606920617680621233&simpl=msg-a%3Ar-781508287653648569…   2/4
7/2/2021                   Case 2:19-cr-00117-JLR Document       146-3Reid,Filed
                                                   Gmail - US v. Shawna           07/15/21
                                                                            CR19-117 JLR   Page 5 of 5
    [Quoted text hidden]



  Taylor, Christina (CRM) <Christina.Taylor@usdoj.gov>                                     Thu, Jul 1, 2021 at 9:53 AM
  To: Michael Nance <michaelnancelaw@gmail.com>
  Cc: "robertgombiner@gmail.com" <robertgombiner@gmail.com>, "Hoff, Matthew (CRM)" <Matthew.Hoff2@usdoj.gov>


    Good afternoon,



    There is an audio copy of Ms. Reid’s grand jury testimony. We have requested a copy of the recording and will provide it
    to you once we receive it.



    Thank you,

    Christina

    [Quoted text hidden]



  Michael Nance <michaelnancelaw@gmail.com>                                               Thu, Jul 1, 2021 at 10:21 PM
  To: "Taylor, Christina (CRM)" <Christina.Taylor@usdoj.gov>
  Cc: "robertgombiner@gmail.com" <robertgombiner@gmail.com>, "Hoff, Matthew (CRM)" <Matthew.Hoff2@usdoj.gov>

         The defense requested all recorded statements of Ms. Reid as early as October 2019. See our letter dated October
    18, 2019. If so requested, the rules expressly require production of a defendant's recorded grand jury testimony. We
    have structured a trial defense around the assumption that the transcript was the primary evidence of her alleged crimes,
    including petitioning the court for subpoenas of DOJ attorneys. Now we learn on the eve of a filing deadline shortly before
    a trial that's been pending two years that a recording actually exists!

           When might this recording be produced?

           You can expect a dismissal motion tomorrow.

    [Quoted text hidden]



  Hoff, Matthew (CRM) <Matthew.Hoff2@usdoj.gov>                                                Fri, Jul 2, 2021 at 8:55 AM
  To: Michael Nance <michaelnancelaw@gmail.com>, "Taylor, Christina (CRM)" <Christina.Taylor@usdoj.gov>
  Cc: "robertgombiner@gmail.com" <robertgombiner@gmail.com>


    The recording will be ready for production on Wednesday, July 7. We will have the recording around 8:30 a.m. and then
    will figure out the best and quickest way to get you a copy.



    Matthew K. Hoff

    Trial Attorney

    United States Department of Justice

    Organized Crime and Gang Section

    1301 New York Avenue, N.W., Suite 700

    Washington, DC 20005

    Office: 202-598-8093

    Cell: 202-510-3870


https://mail.google.com/mail/u/0?ik=8171ceaaf6&view=pt&search=all&permthid=thread-a%3Ar2606920617680621233&simpl=msg-a%3Ar-781508287653648569…   3/4
